                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                          )
                                                  )
       Plaintiff,                                 )     Civil Action No. 15-1315
                                                  )
       v.                                         )
                                                  )
ANDREY GHINKUL                                    )
  a/k/a Andrei Ghincul                            )
  a/k/a “smilex,”                                 )
                                                  )
MAKSIM VIKTOROVICH YAKUBETS                       )
  a/k/a “aqua,” and,                              )
                                                  )
IGOR TURASHEV                                     )
  a/k/a “nintutu,”                                )
                                                  )
       Defendants.                                )

                     ORDER IMPOSING PERMANENT INJUNCTION

       This Order arises from a civil action filed by the Plaintiff, the United States of America,

wherein the United States filed a complaint for injunctive relief pursuant to 18 U.S.C. §§ 1345

and 2521, based on Defendants’ violations of 18 U.S.C. §§ 1343, 1344, and 2511. The United

States moved for a temporary restraining order and an order to show cause why a preliminary

injunction should not be granted pursuant to Rule 65(b) of the Federal Rules of Civil Procedures

and 18 U.S.C. §§ 1345(a)(1) and 2521. The United States sought injunctive relief commanding

the Defendants to stop using malicious software or code in furtherance of any scheme to commit

wire fraud, bank fraud, or to engage in unauthorized interception of electronic communications,

and in particular, from running, controlling, or communicating with software known as Dridex,

also known as Bugat, and as Cridex (collectively hereinafter “Dridex”). The United States also

sought authority to conduct technical procedures to free infected computers from the control of

the Defendants as well as mitigate the effects of the infections.
       On October 9, 2015, this District Court granted the Government’s application for a

temporary restraining order and order to show cause why a preliminary injunction should not be

granted against the Defendants. (Doc. 7). On October 19, 2015, this District Court granted the

Government’s application for a preliminary injunction against the Defendants. (Doc. 15). On

December 22, 2015, this District Court entered a Modified Preliminary Injunction against the

Defendants. (Doc. 19).

       The Government seeks a permanent injunction in this matter as to Defendants Andrey

Ghinkul, Maksim Viktorovich Yakubets, and Igor Turashev to permanently restrain and enjoin

them from using malicious software or code in furtherance of any scheme to commit wire fraud,

bank fraud, or to engage in unauthorized interception of electronic communications, and in

particular, are prohibited from running, controlling, or communicating with software known as

Dridex, on any computers not owned by the Defendants.

                   FINDINGS OF FACT AND CONCLUSIONS OF LAW

       The Court has considered the Government’s Motion for Preliminary Injunction, Motion

to Modify the Preliminary Injunction, and Motion for Permanent Injunction and hereby makes

the following findings of fact and conclusions of law:

       1.      The statutory scheme underlying this civil action specifically provides that the

Court “may at any time before final determination, enter … a restraining order or prohibition, or

take such other action, as is warranted to prevent a continuing and substantial injury to the

United States or to any person or class of persons for whose protection the action is brought.” 18

U.S.C. §§ 2521, 1345(b).




                                                 2
       2.      This Court has jurisdiction over the subject matter of this case and there is good

cause to believe that it will have jurisdiction over all parties hereto; the Complaint states a claim

upon which relief may be granted against the Defendants under 18 U.S.C. §§ 1345 and 2511.

       3.      There is good cause to believe that the Defendants have engaged in and are likely

to engage in acts or practices that violate 18 U.S.C. §§ 1343, 1344, and 2511, and that the

Government is, therefore, likely to prevail on the merits of this action.

       4.      There is good cause to believe that, unless the Defendants are permanently

restrained and enjoined by Order of this Court, irreparable harm will result from the Defendants’

ongoing violations of 18 U.S.C. §§ 1343, 1344, and 2511. The evidence set forth in the

Government’s Memorandum of Law in Support of Motion for Temporary Restraining Order and

Order to Show Cause (“Memorandum of Law”) (Doc. 3) demonstrate that the Government is

likely to prevail on its claim that Defendants have engaged in violations of 18 U.S.C. §§ 1343,

1344, and 2511 by:

               a.      intentionally infecting thousands of computers with malicious software

                       (“malware”) to steal banking and other online credentials from

                       infected computers and enlist those computers into the Dridex

                       “botnet” (a network of other infected computers controlled by the

                       Defendants);

               b.      using the Dridex malware to intercept victims’ communications

                       without authorization; and

               c.      using credentials stolen by the Dridex malware to access victim

                       bank accounts and fraudulently transfer funds.




                                                  3
       5.      There is good cause to believe that if such conduct were allowed to continue, it

will cause irreparable harm to both individuals and businesses in the United States. There is also

good cause to believe that the Defendants will continue to engage in such unlawful actions if not

permanently restrained from doing so by Order of this Court.

       6.      Based on the evidence cited in the Government’s Memorandum of Points and

Authorities in support of its motion seeking a permanent injunction, the Government is likely to

be able to prove that the Defendants are engaged in activities that violate United States law and

harm members of the public, and that the Defendants have continued their unlawful conduct

despite the clear injury to members of the public.

       7.      The Government has demonstrated good cause to believe that Defendants have

directed their illegal activity at individuals and businesses located in the Western District of

Pennsylvania by, among other things, infecting numerous computers in this District with Dridex

and by using credentials stolen by the Dridex malware to gain unauthorized access to the bank

accounts of victims in this District.

       8.      The Government has demonstrated good cause to believe that to halt the injury

caused by the Defendants, the Defendants must be prohibited from infecting computers with

Dridex and from communicating with existing computers infected with Dridex.

                                        INJUNCTIVE RELIEF

       IT IS THEREFORE ORDERED that the Defendants, their representatives, and persons

who are in active concert or participation with them are permanently restrained and enjoined

from using malicious software or code in furtherance of any scheme to commit wire fraud, bank

fraud, or to engage in unauthorized interception of electronic communications, and in particular,




                                                  4
are prohibited from running, controlling, or communicating with software known as Dridex, on

any computers not owned by the Defendants.

       IT IS FURTHER ORDERED that this Order shall be published on the websites of the

Department of Justice and the Federal Bureau of Investigation.


                     7th day of _______________,
       Entered this ____            January      2020.




                                                   s\Cathy Bissoon
                                                   _________________________________
                                                   HON. CATHY BISSOON
                                                   UNITED STATES DISTRICT JUDGE




                                               5
